Citation Nr: 0702409	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-06 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 25, 2003, 
for an award of service connection for bilateral hearing loss 
disability


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 RO decision that awarded service 
connection for bilateral hearing loss disability, effective 
May 25, 2003.  In February 2005, the RO issued a corrective 
decision that adjusted the effective date for service 
connection to May 23, 2003.  The veteran seeks an earlier 
effective date.  The Board notes that the veteran was unable 
to report for a hearing before the Board because of 
hospitalization, but that he failed to report for a 
subsequently rescheduled hearing.


FINDINGS OF FACT

1.  The veteran first filed a claim for bilateral hearing 
loss disability, formal or informal, on a VA claim form that 
the RO received on May 23, 2003.  

2.  Service connection for bilateral hearing loss disability 
has been in effect since May 23, 2003.


CONCLUSION OF LAW


The criteria for an effective date earlier than May 23, 2003, 
for an award of service connection for bilateral hearing loss 
disability are not met.  38 U.S.C.A. §§ 5101, 5110(b)(1) 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.400(b) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in October 2005 and May 2006; 
rating decisions in October 2003 and September 2004; and a 
statement of the case in February 2005.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  While the October 2005 and May 2006 
RO letters post-dated the relevant rating decisions and the 
final adjudication in this case (that is, the February 2005 
statement of the case), the Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication or even the final 
adjudication is harmless.  The veteran has been placed on 
notice of what types of evidence are necessary, and to date, 
he has been unable to refer to or produce any particular 
evidence that addresses the crucial question in this appeal, 
which is when did he initially file a claim for service 
connection for bilateral hearing loss disability.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
merits of this claim.

Service connection for bilateral hearing loss disability has 
been in effect since May 23, 2003.  The veteran seeks an 
earlier effective date.

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA's Secretary.  38 
U.S.C.A. § 5101(a).

A formal claim must be in writing.  See Rodriguez v. West, 
189 F.3d 1351, 1353 (Fed. Cir. 1999).  

Regulations also allow for the filing of informal claims.  38 
C.F.R. § 3.155 (2006).  However, this requires either a 
communication or action that indicates the intent to apply 
for VA benefits.  VA must look to all communications from a 
claimant that may be interpreted as applications or claims -- 
formal and informal -- for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  But an informal 
claim, just like a formal claim, must also be in writing.  
Rodriguez, 189 F.3d at 1353; see 38 C.F.R. § 3.1(p) (2006). 

The veteran filed a claim for service connection for hearing 
loss on May 23, 2003.  Therefore, as a matter of law, the 
effective date of service connection for his hearing loss 
cannot be earlier than May 23, 2003, since the veteran did 
not file a claim for benefits within one year after service.  
The Board can discern no written communication to VA in the 
record that remotely suggested the veteran's desire to seek 
service connection for bilateral hearing loss disability 
prior to May 23, 2003.

Regulations also provide that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157.  However, in order 
for this regulation to apply, a formal claim for pension or 
compensation must have been previously allowed or a formal 
claim for compensation must have previously been disallowed 
because the service-connected disability was not compensable 
in degree.  In this case, the veteran refers to non-VA 
evidence of hearing loss from February 1983.  But there was 
no prior allowance of a compensation claim or any prior 
disallowance of a claim due to the non-compensable nature of 
a disability.  Therefore, the mere existence of the non-VA 
treatment records could not possibly have triggered the 
applicability of 38 C.F.R. § 3.157.  

The veteran contends that he was prevented from filing a 
claim for service connection for bilateral hearing loss 
disability at some point in 1983 or the early 1980s because 
of the erroneous advice of a VA hospital employee when he had 
initially sought treatment from VA.  However, benefits cannot 
be awarded based on this argument.  See Office of Personnel 
Management v. Richmond, 496 U.S. 414 (1990); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (where statute specifically 
defined effective date, earlier effective date was not 
allowable based on equitable estoppel because payment of 
government benefits must be authorized by statute); see also 
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  

The Board also notes that the veteran does not appear to be 
unfamiliar with the VA claims process.  Indeed, in 1954, he 
filed a claim -- on a VA form - for service connection for a 
psychiatric disorder.  Although the RO ultimately denied that 
claim, the filing of this claim indicates that the veteran 
had some familiarity with how to file a claim for VA 
benefits.

The Board is very mindful of the veteran's insistence that 
medical records showed that he had hearing loss disability as 
far back as February 1983.  However, proof of the existence 
of a particular disability does not eliminate the requirement 
that there be a claim for that disability.

Therefore, the Board can identify no basis for an effective 
date earlier than May 23, 2003, for the award of service 
connection for bilateral hearing loss disability based on the 
effective date laws and regulations.  


ORDER

Entitlement to an effective date earlier than May 23, 2003, 
for the award of service connection for bilateral hearing 
loss disability is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


